DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of claims
	New claims 84-103 as filed on 4/06/2022 are presently pending and under examination in the instant office action. 
	Claims 1-83 were canceled by Applicants in response to restriction requirement, thereby, the argument with regard to unity of invention is rendered moot. 
Claim Rejections - 35 USC § 112
Claims 95-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95 recites terms “flgM” and “FlgM”  as written therein. It is unclear whether both terms mean the same flagellin gene or parts of it, or, the terms have different meanings.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 84-88, 94 and 100-103 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yao et al. (Appl Biochem Biotechnol, 2014, 172, pages 2030-2040).
The cited refence by Yao teaches acetaldehyde detoxification by a recombinant E.coli bacteria overexpressing acetaldehyde dehydrogenase or ALDH (see entire document including title); and the cited refence also teaches that ALDHs are suitable/useful for detoxification of acetaldehyde generated via alcohol intake (page 2031, lines 3-4). 
Thus, the cited reference by Yao et al discloses a composition comprising a recombinant bacteria Escherichia, wherein the recombinant bacterium constitutively expresses an expression product encoded by a “heterologous” nucleic acid sequence, wherein the expression product is an aldehyde dehydrogenase (ALDH) enzyme that oxidizes acetaldehyde to acetate within the meaning of the claims. The ALDH gene is derived from a different bacteria; and, thus, it is “heterologous” (page 2031, last par.). The recombinant bacteria is provided in a culture medium with glucose, minerals and other components suitable for oral consumption (page 2032, first paragraph) and/or in a phosphate buffer which is also suitable for oral consumption (page 2032, par. 3). Thus, the composition is formulated for oral administration within the broadest reasonable meaning of the claims. The cited reference clearly teaches that composition with recombinant bacteria metabolizes acetaldehyde; and, thus, amounts are sufficient for metabolizing acetaldehyde within the broadest reasonable meaning of the claims. 
Therefore, the cited reference by Yao et al anticipates claim 84. 
As applied to claim 85: The recombinant bacterium does not express an alcohol dehydrogenase as based on the disclosure by the cited reference.
As applied to claim 86: the ALDH is the only “heterologous” enzyme in the recombinant bacterium as disclosed by the cited reference.
As applied to claims 87-88: The recombinant bacterium is E.coli. The bacteria E.coli is found in animals including humans. Thus, it is a probiotic bacteria within the broadest reasonable meaning of the claims.
As applied to claims 94, 100 and 101: The recombinant bacterium is present in the composition as “a bacterial cell culture” and/or it is provided in a culture medium with glucose, minerals and other components suitable for oral consumption (page 2032, first paragraph) and/or in phosphate buffer (page 2032, par. 3). A phosphate buffer and/or a culture medium with glucose (carbohydrate, water) are physiologically acceptable carriers within the broadest reasonable meaning of the claims.
With regard to claims 102-103, it is noted that the claims are directed to an intended use of the composition. The cited refence by Yao et al clearly teaches that ALDHs or a product proving for ALDH are suitable and useful for detoxification of acetaldehyde generated via alcohol intake (page 2031, lines 3-4). 
Thus, the cited reference by Yao et al anticipates claims 84-88, 94 and 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84-94 and 100-103 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (Appl Biochem Biotechnol, 2014, 172, pages 2030-2040) and Cutting et al (International Reviews of Immunology, 2009, 28, pages 487-505).
The cited refence by Yao is relied upon as explained above for the disclosure of a composition suitable for oral administration and for detoxification of acetaldehyde generated via alcohol intake, wherein the composition comprises a recombinant E.coli bacterium expressing and producing a heterologous protein ALDH.
The cited refence by Yao is silent about the use of other bacteria as hosts for delivery of therapeutic proteins. 
However, the prior art teaches that a spore-forming Bacillus subtilis is an ideal host for delivery of recombinant therapeutic proteins due its ability to colonize and to conduct its entire life cycle in the animal GIT while producing recombinant heterologous products. For example: see reference by Cutting et al. (entire document including title and pages 492-493). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a spore-forming Bacillus subtilis as a probiotic bacterial host for heterologous protein for a bacterial E.coli host of heterologous protein in the composition of Yao with a reasonable expectation of success in incorporating a heterologous sequence encoding for therapeutic beneficial protein including ALDH and with a reasonable expectation of success in delivering recombinant therapeutic protein including ALDH by the recombinant host bacteria because the prior art teaches that a spore-forming Bacillus subtilis is an ideal host for delivery of recombinant therapeutic proteins and because the prior art teaches that a recombinant bacteria with heterologous protein ALDH  is suitable for detoxification of acetaldehyde including acetaldehyde generated via alcohol intake. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
One of skill in the art is capable to optimize amounts of bacterial CFU in the therapeutic compositions depending on protocol of administration, forms and sizes of bacteria-containing products.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 84-103 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (Appl Biochem Biotechnol, 2014, 172, pages 2030-2040) and Cutting et al (International Reviews of Immunology, 2009, 28, pages 487-505)  as applied to claims 84-94 and 100-103 above, and further in view of JP 5881352.
The cited refence by Yao is relied upon as explained above for the disclosure of a composition suitable for oral administration and for detoxification of acetaldehyde generated via alcohol intake, wherein the composition comprises a recombinant bacterium constitutively expressing a heterologous sequence encoding for a heterologous protein that is ALDH.
The cited refence by Yao is silent about additional genetic modifications in a recombinant bacterial host including linking heterologous sequence encoding for heterologous protein to a flagellin gene promoter which is modified by mutation or inactivation of CsrA binding site and by inactivation of flgM gene, thereby, reducing inhibition of sigma factor D or SigD as recited and/or encompassed by claims 95-98. 
	However, the prior art, for example: JP 5881352, teaches and suggests to increase production of a heterologous protein by a recombinant host bacteria, including Bacillus subtilis recombinant host bacteria (translation page 3, par. 0014-0016), by genetic manipulations leading to release of repression of sigma D factor to which a gene encoding for a heterologous protein is linked (translation page 3, par. 0014) including genetic manipulations such inactivating flgM gene and CsrA gene (translation page 3, par. 0015). The cited JP 5881352 teaches and suggests that these genetic modifications provide for increase in production of heterologous proteins that are used in foods and pharmaceuticals and that are enzymes including oxidoreductase (translation page 7, par. 0039). The enzyme ALDH of recombinant bacteria of the cited refence by Yao is an oxidoreductase type of enzyme. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to make additional genetic modifications including linking heterologous sequence encoding for heterologous protein to a flagellin gene promoter which is modified by mutation or inactivation of CsrA binding site and by inactivation of flgM gene in a recombinant bacterial host encoding for heterologous protein disclosed by Yao with a reasonable expectation of success in increasing production of a heterologous protein by a recombinant host bacteria including Bacillus subtilis recombinant host bacteria as taught and/or suggested by JP 5881352.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 95-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10,849,938 (Abbott).  
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to providing the same and/or substantially similar composition for detoxification of acetaldehyde generated via alcohol intake.
In particular, the pending claims of the instant application are broader than the claims of the issued patent because the pending claims are directed to a product comprising a recombinant bacterial host of heterologous ALDH, wherein the recombinant host is modified by the same genetic modifications including modifications to FlgM and CsrA genes as a recombinant bacterial host of heterologous ALDH used in the method of the issued claims. The issued claims are narrower than the pending claims of the instant application because the claims of the issued patent are directed to a method for alcohol intake related detoxification by administering a composition with a recombinant bacterial host of heterologous ALDH, wherein the recombinant host is modified by the same genetic modifications as a recombinant bacterial host of heterologous ALDH in the composition of the pending claims.
Accordingly, the claimed products and uses thereof in the issued patent and in the present application are obvious variants.
Therefore, the inventions as claimed are co-extensive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 17, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653